Citation Nr: 1414648	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-18 087	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for right inguinal hernia.

4.  Entitlement to service connection for a heart condition, to include a heart murmur and valve condition, to include as secondary to exposure to the herbicide Agent Orange and as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge at the Board's Washington, D.C. offices in February 2011.  A transcript of his hearing has been associated with the claims file.  During his hearing, the Veteran pointed out that the name under which he had served, and under which VA had adjudicated his claims, was incorrect.  He indicated, and the file confirms, that his given name has been incorrectly identified and utilized by VA.  As such, both names are reflected in this decision.  Moreover, he has presented evidence showing that his Social Security Number (SSN) is incorrect (specifically the last digit of his SSN is off by 2 digits).

The matter on appeal has been remanded by the Board for additional development. Given the confusion regarding the Veteran's correct name and SSN, in November 2012, the Board instructed the RO (via the AMC) to make additional efforts to secure records pertaining to the Veteran's medical treatment both in service and following release from active duty.  The RO completed the additional development, to the extent possible.  The Veteran's claims file has been returned to the Board for further appellate review.

In July 2013, after the issuance of the most recent Supplemental Statement of the Case (SSOC), the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) review for any additional evidence submitted. 

In August 2013, the Veteran requested another Board hearing; however, in a January 2014 statement, his representative indicated that the Veteran no longer desired a new hearing.  The Board, therefore, deems the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Virtual VA paperless claims processing system includes a January 2014 brief from the Veteran's representative and an August 2013 rating decision granting service connection for diabetes mellitus.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are duplicative of the evidence of record.

The issue of entitlement to service connection for tinnitus has been raised by the record in a statement from the Veteran dated in October 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, it has determined that another remand is necessary for further development.
As to the claim for entitlement to service connection for bilateral hearing loss, the Veteran attributes his current hearing loss to his combat service in Vietnam and to a July 1967 in-service injury to his left ear.  Given the Veteran's combat service, in-service exposure to noise is confirmed.  

Although hearing acuity was within normal limits during the Veteran's active service, the report of VA examination dated in December 2008 showed that the Veteran has a current hearing loss disability as defined by VA (he had a 70 decibel loss in the right ear and a 75 decibel loss in the left ear at the 4000 Hertz frequency).  See 38 C.F.R. § 3.385; See also Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002) (the threshold for normal hearing acuity is from 0 to 20 decibels).  

In this case, in the December 2008 audiological examination, the examiner found that the Veteran had mild to severe sensorineural hearing loss, which was greater in the left ear.  The examiner opined that because the discharge audiological examination revealed normal hearing bilaterally with no Standard Threshold shift evident, the Veteran's hearing loss was not caused by or a result of military service noise exposure. The Board finds that the December 2008 examiner's justification for the conclusion that the Veteran's hearing loss is not related to service, namely that audiograms during separation examination showed normal hearing bilaterally, is an inadequate basis on which to base his conclusion.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. 

In a statement dated in October 2013, the Veteran indicated that he had a hearing test conducted at the Ann Arbor VA Medical Center (VAMC).  The Veteran claimed that this test showed significant hearing loss in both ears, with his left ear having a higher degree of hearing loss than his right ear, due to the fact that his left ear was damaged in service by an exploding artillery shell.  See July 1967 service treatment record.  The Veteran indicated that he had another appointment regarding his hearing loss scheduled in November 2013 at the Ann Arbor VAMC.  Therefore, the Board believes that a VA audiologist should review and consider these audiometric findings and provide a new medical opinion regarding the etiology of the Veteran's hearing loss, to ensure that the VA has satisfied its duty to assist the Veteran.  See Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during consideration of a claim, regardless of whether those records are physically on file).

Additionally, the Board observes that there are no VA examinations of record regarding the claims of entitlement to service connection for a back disability, right inguinal hernia, and heart condition. As to the claimed back disability, the Veteran asserts that his duties as a paratrooper combined with an injury to his back during a night jump at Fort Bragg, when he hit a tree on the edge of the drop zone, caused his current back problems.  In an August 2013 private treatment note, a physician indicated that "jumping out of airplanes while in military service could contribute to patient's back problems."  As to the claimed right inguinal hernia, the Veteran asserts that his claim must be viewed in light of his extensive physical demanding activities as a paratrooper and in combat in Vietnam.  Although there is no record of treatment for a back disability or a right inguinal hernia in service, the Board finds the Veteran is competent to state what he experienced during service and the Board has no reason to doubt the Veteran's credibility regarding his symptoms of back and hernia pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, the record indicates symptoms of a back disability and right inguinal hernia may have onset during service.  

As to entitlement to service connection for a heart condition, an April 2013 private treatment note indicates that the Veteran experienced symptoms of ischemic heart disease (chest pain and dyspnea).  The physician explained that the Veteran is at risk for heart disease because of his history of hypertension, diabetes, nicotine use, and Agent Orange exposure.  The Board further notes that in an August 2013 rating decision, the RO granted service connection for diabetes mellitus type II, associated with herbicide exposure.  As the Veteran has not been afforded VA examinations to determine the current nature and etiology of the claimed back, hernia, and heart disabilities, he must be provided such examinations on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

On remand, the RO should schedule the Veteran for appropriate VA examinations, with opinions, addressing the questions regarding the nature, onset and etiology of his claimed hearing loss, back, right inguinal hernia, and heart conditions.  Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include the October 2013 Ann Arbor VAMC audiology examination and treatment reports.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development is completed, arrange for the Veteran to undergo a VA audiological examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed hearing loss.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

For purposes of this examination, the examiner should presume that the Veteran did sustain acoustic trauma during service as a result of his combat service in Vietnam.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's hearing loss was sustained during his active duty service, or, resulted from the Veteran's in-service acoustic trauma or from any other injury or illness sustained during service.

The examiner should specifically discuss the July 1967 in-service trauma to the left ear and the current findings indicating more severe hearing loss in the left ear than the right ear.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale, which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.   Schedule the Veteran for appropriate VA 	examination(s) for his back disability, right inguinal 	hernia, and heart condition.  The claims file should be 	provided to the appropriate examiner(s) for review, 	and the examiner(s) should note that it has been 	reviewed.  All necessary tests and studies should be 	performed, and all findings should be set forth in 	detail.

Back Disability

The examiner should identify whether the Veteran has a current diagnosed back disability.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed back disability is etiologically related to the Veteran's active service to include his combat experiences.  

In rendering the required opinion, the examiner should note and discuss the 1967 injury to the Veteran's back during a night jump at Fort Bragg, when he claimed hit a tree on the edge of the drop zone.  The examiner should also discuss the August 2013 private treatment note which indicated that jumping out of airplanes while in the military could have contributed to the Veteran's back problems.

Right Inguinal Hernia

The examiner should identify whether the Veteran has a current diagnosed right inguinal hernia.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed hernia disability is etiologically related to the Veteran's active service to include his combat experiences.  

In rendering the required opinion, the examiner should note and discuss the Veteran's duties as a paratrooper.

Heart Condition

The examiner should identify any heart disability that is currently manifested.  Specifically, the examiner should determine whether any diagnosed heart disability is ischemic heart disease.  The examiner should discuss the April 2013 private treatment record noting ischemic heart disease.  

For any and all identified heart pathology (other than ischemic heart disease, if it is diagnosed), the examiner should provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the disability:
	
i) had its onset during active service or had its onset within the first post-service year following discharge from active military service;

ii) is the result of any incident of active military service, including exposure to the herbicide Agent Orange;

		iii) is the result of the service-connected 
		diabetes mellitus or any other service-
		connected disability(ies), to include 
		aggravation (increase in severity beyond 
		the natural progression of the disorder) 
		of a nonservice-connected condition by
       a service-connected condition.

In making all of the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4.   After the development has been completed, adjudicate 
the claims.  If any benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



